I concur.
The evidence shows that defendants, at the time they were arrested, were in the act of commencing to place a license plate, which had been removed from a Ford car parked on a used car lot, on a Dodge coupe which was parked on that lot. These facts alone do not show that defendants had possession of the Dodge coupe, but only tend to show that they intended to take possession thereof. However, as the prevailing opinion points out, there were other facts which bear on this question: The Dodge coupe had been stolen a few hours previously from a garage some nine blocks away and had been taken to and parked on that used car lot; it was without license plates and the ignition key was in the car. Under those circumstances, the fact that the defendants were in the act of commencing to place these plates on the stolen car strongly tends to prove that *Page 388 
they had driven it onto the lot and parked it therefor that purpose. It would be extremely unlikely that some one else parked the car there and left it with the keys in it and then later these defendants came along and sized up the situation and decided to place the license plates on the stolen car and drive it away. From these facts the jury could reasonably find that there was no reasonable doubt that defendants had brought the stolen car and parked it on this parking lot. If such were the facts, then the defendants in bringing the car onto the parking lot clearly had personal and exclusive possession of it. I therefore concur with the prevailing opinion.